Filed 3/11/13 In Amanda M. CA7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN

In re AMANDA M., et al., Persons Coming                              B240480
Under the Juvenile Court Law.                                        (Los Angeles County
                                                                     Super. Ct. No. CK89927)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

JOANN H. and JASON G.,

         Defendants and Appellants.



                   APPEAL from orders of the Superior Court of Los Angeles County,
Rudolph Diaz, Juvenile Court Referee. Affirmed.
                   Andrea R. St. Julian, under appointment by the Court of Appeal, for
Defendant and Appellant Joann H.
                   Michael A. Salazar, under appointment by the Court of Appeal, for
Defendant and Appellant Jason G.
                   John F. Krattli, County Counsel, James M. Owens, Assistant County
Counsel, and Jeanette Cauble, Senior Deputy County Counsel, for Plaintiff and
Respondent.
                                     _____________________________
       Appellant Joann H. (Mother) has four children: Amanda M. (born 1996), C.M.
(born 1998), J.G.-1 (born 2010), and J.G.-2 (born 2011). Appellant Jason G. (Father) is
the father of J.G.-1 and J.G.-2. (A fifth child, Jalyn G., born in 2007, died in July 2011.)
Amanda’s and C.M.’s father, P.M., is not a party to these proceedings. On November 15,
2011, the Department of Children and Family Services (Department) filed a petition
pursuant to Welfare and Institutions Code section 300, subdivisions (a), (b), (c), and (j).1
On March 22, 2012, the juvenile court sustained some of the allegations in the petition
pursuant to section 300, subdivisions (b), (c), and (j), and declared all four children to be
dependents and removed them from Mother’s and Father’s custody and care. Mother and
Father each filed notices of appeal. We affirm the orders of the juvenile court.
                      FACTUAL & PROCEDURAL BACKGROUND
       On July 23, 2011, the Department received a referral when three-year-old Jalyn
died from a cerebral palsy seizure. The social worker who responded to the scene
interviewed Mother and Father. They told her that at approximately 9:30 p.m. the prior
evening, they had gone out for a drive because they needed to discuss something in
private. They left the children at home for about an hour. Amanda had often given Jalyn
her daily medication. When they came home, Jalyn was sleeping in Amanda’s room.
When they woke up in the morning, Amanda was screaming and holding Jalyn, whose
lips were blue. Mother called 9-1-1 and Jalyn was transported to the hospital, where she
was pronounced dead.
       Social workers interviewed the family members several times between July 2011
and December 2011. Various claims were made during those interviews about the death
of Jalyn, the methods Father and Mother used to discipline them, the failure of Mother
and Father to provide food for them, and domestic violence between Mother and Father.
Their stories were not always consistent and Father and Mother disputed most of the
children’s claims.


1
       All subsequent statutory references shall be to the Welfare and Institutions Code
unless otherwise indicated.

                                              2
Amanda’s responsibilities for Jalyn
      Amanda told the social worker that on the day prior to Jalyn’s death, Mother and
Father had gone to the movies. Amanda said that Mother and Father often left them
home alone. Amanda would regularly give Jalyn her medicine every morning because
Mother was at work and Father was asleep.
      C.M. said that Mother and Father left them at home alone often and she and
Amanda were responsible for taking care of Jalyn. The day before Jalyn died, she was
grumpy, really hot and would not eat. Mother and Father were gone for most of the day.
      Mother said that she, Father, or Amanda were responsible for giving medicine to
Jalyn, and Amanda had given it to her the night Jalyn died.
      In a December 2011 interview, Father denied that Amanda was in charge of giving
Jalyn medication. He said she was always supervised.
Mental health of Amanda and C.M.
      Both Amanda and C.M. had serious mental issues.
      Father, C.M., and Mother all said that Amanda had cut herself in the past. Mother
said she had not shown any signs of doing so again but Father and C.M. thought that
Amanda might hurt herself in the future because of Jalyn’s death.
      On the day of Jalyn’s death, Amanda told the social worker that she had been
cutting herself since 5th grade. Further investigation revealed that Amanda had been
diagnosed with post traumatic stress disorder (PTSD), major depressive disorder and
bipolar disorder. Amanda was taken to the hospital and placed on a 72-hour hold.
      In November 2011, the Department of Mental Health told the social worker that
Amanda had missed all of her therapy appointments and Mother had never followed up
on Amanda’s health needs. Mother said she never filled Amanda’s prescriptions because
there were problems with her insurance.
      In December 2011, Amanda said she started cutting herself again after Jalyn died.
She stopped taking medication because it made her ill but saw a therapist weekly and was
happy now.



                                            3
        In October 2011, a social worker visiting the family noticed that C.M. was
shaking and biting her nails. C.M. told him she had been cutting herself and had
thoughts of killing herself. She showed the social worker a stash of razor blades in J.G.-
1’s stroller. C.M. was transported to the hospital.
        Mother denied any knowledge of C.M. cutting herself. Amanda, however, knew
that C.M. was cutting herself.
        The social worker visited C.M. at the hospital on November 4, 2011. C.M. said
she would kill herself if she had to go back home. When asked why, she described an
incident on October 24, 2011 (the October 24th incident) when Mother had choked her,
and pushed her, causing her to throw up.
        In December 2011, C.M. told the social worker she would cut herself and use
drugs with her friends after getting into trouble, but Mother did not know about it until
2010.
        C.M.’s therapist said she made numerous attempts to contact the family but never
received any return calls from Mother.
        Mother insisted that Amanda had not missed any therapy appointments and took
her medication every day. Mother said she just “found out recently” that Amanda and
C.M. have mental health problems and that she was trying “her best” to get them help.
Mother also reported, however, that neither Amanda nor C.M. had seen a doctor or a
dentist in approximately two to four years. Both Amanda and C.M. had several
unexcused/unverified absences from middle school.
Discipline
        In November 2011, C.M. told the social worker she had been spanked for a
prolonged period of time. She also reported being forced by Father to stand in the corner
overnight and being denied meals if she did not do her chores correctly. Father also
pinched, slapped, and sprayed the children with a water gun. C.M. also said that two
years earlier, Mother and Father had hit her with a belt as punishment.
        In November 2011, Amanda told the social worker that she too had been forced to
stand in the corner for hours and was not allowed to eat if her chores were not finished.

                                             4
However, Mother and Father did not hit her or her siblings and did not sexually abuse
her.
       In December 2011, C.M. repeated her allegation to the social worker that she was
hit with a belt in October 2011. She said the children were hit often and that she had to
stand in the corner for 30 minutes almost every day. She said Father “plays too rough”
and once Mother started kicking her. Mother knew that Father would “whoop” us. C.M.
also said that they were not allowed to eat if their chores were not done.
       In December 2011, Amanda stated that Mother and Father used to hit them with a
soft belt a long time ago, but currently just put them in the corner to discipline them.
Amanda said they could not eat if they did not finish their chores.
       The social worker interviewed Father in November 2011. He admitted hitting
C.M. and Amanda with a belt in the past, but said he had not done so within the last four
years. He said it had not caused any bruising. He admitted disciplining C.M. by making
her standing in the corner for 20 to 30 minutes, and stated she was allowed to eat after
she finished her chores. He admitted to roughhousing with the children but denied that
he or Mother physically abused them. He believed C.M. was making up the allegations
in order to get attention.
       In November 2011, Father said he whipped the children with a belt several years
ago, but had not caused any bruising.
       In December 2011, Father again denied hitting or pinching the children and said
he had not used a belt on the children in the last four years. He said the longest time
C.M. spent in the corner was 40 minutes. Father denied withholding food from the
children.
       The children’s stepbrother, Frank, who sometimes spent the night, told the social
worker in November 2011 that if C.M. and Amanda did not do their chores properly,
Mother hit them with a belt.
The October 24th incident
       The Department received a referral regarding violence by Mother against C.M. on
October 24, 2011.

                                              5
      C.M. told the social worker that on that day, Mother grabbed her, put her in a
corner and began hitting her, pulling her hair and choking her. C.M. began to vomit and
then Mother and Father watched her, laughed, and left the room.
      Father told the social worker C.M. was banging her head against a wall and
scratching herself, so Mother “guided her to her room.” Father said C.M. reacted
violently when she was asked to do chores but that he and Mother are not physically
abusive.
      The social worker then interviewed Mother, who said that on October 24th, C.M.
scratched and hit herself, and banged her head, so Mother took her to her room, which
involved a struggle. But she denied hitting, slapping or choking her.
      In December 2011, the social worker interviewed Amanda, who told them that she
did not think Mother physically abused C.M. or pulled her hair.
      In a December 2011 interview with the social worker, Father denied Mother had
hit C.M. in October 2011. He said Mother put C.M. in the corner in order to discipline
her. C.M. started scratching herself and they took C.M. to the hospital.
Domestic Violence between Mother and Father
      C.M. said that she heard Mother and Father fighting once but never observed them
in a physical altercation because they were always sent to their room, but she heard them
arguing. Once she heard Mother tell Father, “Get off me I can’t breathe.”
      Amanda also said she never saw Mother and Father hit each other, but did hear
them arguing.
      Frank said that Mother had hit him and that Mother and Father hit each other.
      Father, who had been arrested a few months earlier for domestic violence against
Mother, stated that he never did drugs and never abused alcohol. A criminal history
search revealed that Father had been arrested several times since 2002 including one
arrest for spousal abuse in 2002. He was convicted of spousal abuse in 2010 and was
ordered to attend 52 domestic violence classes.




                                            6
Lack of food
          In a November 2011 interview, Mother said the only reason C.M. missed meals
was because she was not hungry.
          In December 2011, Amanda said that they had to ask permission to eat and often
skipped meals because there was not enough food.
J.G.-1 and J.G.-2
          J.G.-2 had not seen a doctor since she was born, but J.G.-1 was up to date on
immunizations.
          In December 2011, the social worker observed that one-year-old J.G.-1 appeared
to be developmentally delayed. He appeared to be neglected and shoved food in his
mouth as if there were not enough.
The November 2011 Home Visit
          On November 9, 2011, social workers made an unannounced visit to the home.
There was clutter and debris in C.M.’s, Amanda’s and J.G.-1’s rooms. There were razor
blades in C.M.’s room and it smelled of urine. In J.G.-1’s room there were prescription
medicine bottles, a lighter, and screws. There were razor blades in a stroller and
prescription medication bottles in a crib. The social workers detained the children.
Father’s residence
          There was conflicting information about Father’s place of residence. Father said
he “stays in [Mother’s] home every day or night but does not declare it as his home
address due to section 8 funding.”2
          Mother also told the social worker that Father “declares his home address at his
mother’s home due to section 8 funding, although he stays at [her] home every day and
night.”




2
      He was apparently referring to low-income housing assistance pursuant to 42
United States Code section 1437f.


                                               7
The petition
       The Department filed a petition on November 15, 2011, with allegations that
Mother and Father physically and emotionally abused and failed to protect Amanda and
C.M. and their siblings pursuant to section 300, subdivisions (a), (b), (c), and (j).
       After the petition was filed, an adjudication hearing was set for December 2011.
The children were placed in separate foster homes.
The adjudication hearing
       On December 8, 2011, the adjudication hearing was held. The Department’s
investigator and social worker, Yolanda Woodson-Glenn, testified. She explained that
there was an initial lapse in treatment and Amanda had missed some appointments while
an insurance issue was corrected, but there was not a serious problem with counseling
appointments. Woodson-Glenn stated Amanda told her it had been a few years since
Mother and Father had hit her. Amanda admitted that they were disciplined by being
made to stand in the corner for a short period of time. C.M. consistently described the
incident which occurred on October 24, 2011. C.M. said she had been choked and
Mother grabbed her arms. Father told her that he never withheld food from the children.
       The social worker who was assigned to the case in October 2011, Anna Fautz,
testified that Amanda had reported prior abuse but that she was not currently being hit as
punishment. Amanda had reported that she had witnessed domestic violence between her
parents. She said her parents were still withholding food from her as a form of discipline
but did not say that Mother had refused to give her medication. Amanda was consistent
in her answers. Fautz described her observations in the home of hazardous objects within
reach of the children, including psychotropic medication and razor blades.
       Department counsel claimed Grandmother allowed Father to use her address as his
legal address even though he was living with Mother. Father’s counsel did not deny the
allegation but questioned why it affected the suitability of Grandmother’s home for
placement.




                                              8
The social worker’s January 2012 report
       The matter was continued until January 17, 2012. In the interim, the Department
reported that Amanda had been left unmonitored with Mother and Father during a visit
and Father had made inappropriate comments. Amanda told the social worker she was
not going to lie to protect Mother and Father anymore and did not want further visits.
Amanda stated that she and C.M. had to pull weeds until their hands were bleeding or
blistered, and they were not allowed to eat if they did not do chores properly. If they
were ordered to stand in the corner and did not stand still, the time for punishment started
over. Once, she and C.M. were placed in the corner for four hours, skipping dinner. She
said she was responsible for medicating, feeding and bathing Jalyn on a daily basis and
Mother and Father told her not to tell the social workers that they were alone with Jalyn
when she died.
The continued adjudication hearings
       At the January 17th hearing, C.M. testified. She repeated her allegations about the
October 24th incident. She was scratching herself, and that Mother pulled her hands back
to keep her from scratching, but hit her on the buttocks and pulled her hair. Mother
grabbed her by the back of the neck and choked her.
       C.M. testified that if she did not do their chores she had to stand in a corner, was
not allowed to eat or go to school. C.M. had to stand in the corner almost every other day
and it was usually for two hours.    Amanda was put in the corner, sometimes for 30
minutes and sometimes for 2 hours. C.M. testified that she and Amanda had been hit by
a belt in the past but not within the last year. She had seen Mother and Father hit
Amanda with a belt but Amanda did not often get into trouble.
       Amanda was called to testify and had difficulty understanding the questions she
was asked and her answers were not always clear. Amanda testified that Father had hit
her with a belt a year or two earlier. She did remember standing in a corner. She denied
seeing Mother hurt C.M. in October 2011. She never saw Mother and Father hit each
other but had heard them arguing.



                                              9
       At the continued hearing on February 3, 2012, Mother testified. She admitted
hitting Amanda with her hand, but denied hitting her with a belt. She denied choking or
hitting C.M. She admitted making both of them stand in a corner but said the longest
time was 45 minutes. She denied leaving the children alone the night before Jalyn died
and denied allowing Amanda to give Jalyn her medication. Mother then admitted that
she sometimes gave the syringe to Amanda when Jalyn would not take it. She denied
withholding meals from C.M. and Amanda, and said that once they finished their chores,
they were allowed to eat. On cross-examination she admitted she had not taken C.M. or
Amanda for mental health treatment because she did not think they had serious or
permanent problems.
       Mother said Father never lived with her but would spend the night with the
children since she was working at nights, beginning in 2008. She said he would go home
in the morning but sometimes he would “hang out with me and his babies.” When asked
about his legal residence as opposed to his actual residence, Mother said she did not
understand the question, but admitted that “per Section 8” Father could not live with her.
       The following day the attorneys argued. Amanda’s attorney requested that the
allegations of physical abuse with a belt and domestic violence be stricken. The court
continued the matter until the following week.
Ruling on jurisdictional allegation
       On March 22, 2012, the Department filed a last-minute information and provided
progress reports for Mother and Father. Their therapist indicated that they had made
progress in their counseling and the therapist supported reunification with the children.
Mother and Father continued to attend parenting classes. An amended petition was filed
to include allegations about P.M.’s mental health and criminal history.
       The juvenile court sustained the allegations with respect to section 300,
subdivisions (b), (c), and (j), but dismissed the counts alleged pursuant to section 300,
subdivision (a). It stated, inter alia, “I’m going to be not sustaining the (a) counts. I
believe that the physical abuse that was alleged is not current, as I recall, but . . . it was
still within a particular frame of time that they will be considered for the (b) count. . . . .

                                               10
[¶¶] And the court notes that there was a lot of conflict in testimony of the witnesses,
with the exception of [C.M.]. [C.M.] was the most consistent in her testimony and
reporting the events that she described. And I’m also particularly impressed by the fact
that Amanda, once the trial got underway, testified and, at least, reported to the social
worker that she was tired of lying . . . and sticking up for the parents . . . . And that lent
credence to what [C.M.] has been saying throughout the entire proceedings. [¶] . . . I
guess the reason was because of Section 8, Father’s reluctance and Mother’s reluctance to
admit that Father has been residing on the premises throughout the entire time . . . so he
did have the opportunity to commit the alleged acts that were alleged in the petition.”
Contested Hearing
       The case then proceeded as a contested disposition hearing. The social workers’
reports were admitted into evidence as well as the last-minute information from the
Department. Mother, Father, and the Department investigator testified about their
attendance in counseling, domestic violence and parenting classes. Mother continued to
deny Father was living with her.
       The court ordered the children removed from parental custody and ordered
reunification services for the parents and children.
                               CONTENTIONS ON APPEAL
       Mother contends that there was insufficient evidence to sustain the allegations in
the petition and to support the order removing the children from her care.
       Father joins and adopts Mother’s contentions and also contends that there was
insufficient evidence to support the allegations pursuant to subdivisions (b) and (j) of
section 300. He also contends that the court incorrectly applied the provisions of section
361, subdivision (c) to him instead of section 361.2.
                                        DISCUSSION
1. Sufficiency of the evidence to sustain the allegations in the petition
       The juvenile court shall make a finding that the child who is the subject of the
petition comes under its jurisdiction based on proof of the allegations in the petition by
preponderance of the evidence. (§ 355; In re Shelley J. (1998) 68 Cal.App.4th 322, 329.)

                                              11
       We affirm a juvenile court’s jurisdictional findings if they are supported by
substantial evidence. (In re A.J. (2011) 197 Cal.App.4th 1095, 1103.) “We do not
evaluate the credibility of witnesses, attempt to resolve conflicts in the evidence or
determine the weight of the evidence. Instead, we draw all reasonable inferences in
support of the findings, view the record favorably to the juvenile court’s order and affirm
the order even if there is other evidence supporting a contrary finding. [Citations.]”
(In re R.V. Jr. (2012) 208 Cal.App.4th 837, 843.)
       A juvenile court may determine that a child is subject to its jurisdiction under
section 300, subdivision (b) if it finds that “[t]he child has suffered, or there is a
substantial risk that the child will suffer, serious physical harm or illness, as a result of
the failure or inability of his or her parent . . . to adequately supervise or protect the child,
or the willful or negligent failure of the child’s parent . . . to adequately supervise or
protect the child from the conduct of the custodian with whom the child has been left, or
by the willful or negligent failure of the parent . . . to provide the child with adequate
food, clothing, shelter or medical treatment . . . .”
       Section 300, subdivision (c) provides for jurisdiction if a child is suffering serious
emotional damage or is at substantial risk of suffering serious emotional damage. (§ 300,
subd. (c).)
       Section 300, subdivision (j) provides that a child comes within the jurisdiction of
the juvenile court if the child’s sibling has been abused or neglected and there is a
substantial risk that the child will be abused or neglected. (§ 300, subd. (j).)
       The court sustained ten counts pursuant to section 300, subdivision (b) as follows:
b-1, Mother physically abused C.M. on October 24, 2011, and prior occasions by striking
her with belts, kicking, and making her stand in the corner for hours or overnight; b-2,
Mother physically abused Amanda by striking her with belts and making her stand in
corners for up to four hours; b-3, Mother and Father physically abused C.M. by striking
her with belts and Father slapped and pinched her and made her stand in the corner for
hours; b-4, Mother and Father physically abused Amanda by striking her with belts and
Father slapped and pinched her and made her stand in the corner for hours; b-5, Mother

                                               12
and Father had a history of engaging in violent altercations in the children’s presence and
struck each other; b-6, Mother failed to obtain necessary mental health treatment for
Amanda and administer medication as prescribed; b-7, Mother failed to obtain mental
health treatment and medication for C.M.; b-8, Mother and Father left the children home
alone without adult supervision; b-9, Mother and Father made Amanda responsible for
administering prescription medication to Jalyn; b-10, Mother withheld food from
Amanda and C.M. All of these acts were found to endanger C.M. and Amanda and
placing them and their siblings at risk of physical harm, damage, danger and physical
abuse.
         As to section 300, subdivision (c) the court sustained the following counts: c-1,
Mother emotionally abused Amanda and physically abused her by making her stand in
the corner for hours, withheld food from her, failed to protect her from physical abuse by
Father, forcing her to do an excessive number of household chores on a daily basis and
cause her to exhibit suicidal ideation and self-mutilation, placing her at substantial risk of
suffering serious emotional damage; c-2, Mother emotionally and physically abused C.M.
by striking her and making her stand in a corner for hours, failing to protect her from
physical abuse by Father, forcing her to do an excessive number of household chores,
causing her to exhibit depressive behavior, suicidal ideation, and self-mutilation, placing
her at substantial risk of suffering serious emotional damage.
         The court sustained the following counts as to section 300, subdivision (j): j-1,
Mother physically abused C.M. on October 24, 2011, by choking, pushing her and
striking her on the back and on prior occasions, striking her with belts and kicking and
forcing her to stand in the corner; j-2, Mother physically abused Amanda by striking her
with belts and forcing her to stand in the corner; j-3, Mother and Father physically abused
C.M. by striking her with belts and forcing her to stand in the corner and Mother knew of
prior abuse by Father and failed to protect her; j-4, Mother and Father physically abused
Amanda by striking her with belts and slapping and pinching her and Mother knew of
prior abuse by Father and failed to protect her; j-5, Mother failed to obtain necessary
mental health treatment for and administer medication to Amanda ; j-6, Mother failed to

                                              13
obtain mental health treatment for and obtain medication for C.M.; j-7, Mother withheld
food from Amanda and C.M. on numerous occasions in 2011. All of these acts were
found to place them and the other siblings at risk of physical harm, damage, danger and
physical abuse.
       When multiple grounds for asserting jurisdiction are the basis for a court’s
assertion of jurisdiction, we may affirm if any one of the statutory bases is supported by
substantial evidence. We need not consider whether any or all of the other alleged
statutory grounds are supported by the evidence. (In re Alexis E. (2009) 171 Cal.App.4th
438, 451.)
       The testimony by C.M. and Amanda established that they had been beaten with a
belt. Their accounts varied as to when this took place, but most importantly, Frank, the
children’s stepbrother, confirmed the belt usage. C.M. also told the social worker that the
children were pinched, slapped and sprayed with water guns. There were also several
accounts how long they were forced to stand in the corner. Both girls reported that they
spent up to two hours in the corner, and C.M. described an incident where she had been
left there overnight. Although Mother and Father denied the severity of any of these
forms of discipline, and sometimes denied that any physical discipline took place at all,
there was sufficient testimony from the children to support the sustaining of these
allegations.
       The evidence demonstrates that C.M. and Amanda were suffering from severe
emotional distress, and that Mother and Father failed to recognize the mental health
problems of their daughters. Mother admitted that Amanda received a diagnosis of
bipolar disorder but ignored it. Mother also ignored any claims by C.M. of an eating
disorder. Both girls admitted cutting themselves and Mother did not notice or seek help
until 2011.
       Both Mother and Father contend that there is nothing wrong with leaving two
teenage girls home alone or having them babysit their siblings. But these girls had severe
emotional problems and were left alone to care for a severely ill three-year-old. Mother
contends Amanda was not responsible for giving Jalyn medication; but then admitted that

                                            14
Amanda gave her medication because Jalyn would only take it from her. Amanda and
C.M. consistently reported that Amanda usually gave Jalyn her medication.
       Mother and Father admitted that doing chores was a prerequisite to being fed and
amazingly claimed that since the girls were fed at least once a day that there was nothing
wrong. Amanda and C.M., however, reported that there were times they did not eat all
day.
       The effect of Mother’s and Father’s parenting deficiencies also affected J.G.-1 and
J.G.-2. The condition of the house showed that the younger children were exposed to
dangerous conditions, the abdicating of care of a severely ill Jalyn demonstrated the lack
of parental responsibility, and J.G.-1’s behavior at meals corroborated Amanda’s and
C.M.’s reports of food being withheld. In addition, J.G.-1 was already developmentally
delayed, and the callous disregard of the other children’s mental problems did not bode
well for him.
       Mother’s and Father’s briefs discount the credibility of C.M. and Amanda, and
offer their versions of a family situation where nothing was wrong. However, the social
worker’s discovery of the unsafe and filthy house and their lack of candor regarding their
living situation cast doubt on their assertions. The juvenile court specifically found that
C.M. was credible in her testimony. We defer to the trial court’s factual assessments.
“The court’s firsthand observation of [the children’s] credibility was critical to the court’s
determination and we do not reweigh the evidential value of these observations.” (In re
Luke M. (2003) 107 Cal.App.4th 1412, 1427.)
       We conclude substantial evidence supported the assertion of jurisdiction over all
four of the minors.
2. Sufficiency of the evidence to support the removal order
       Section 361, subdivision (c)(1) states that the juvenile court may remove physical
custody of the child if it finds clear and convincing evidence that “[t]here is or would be a
substantial danger to the physical health, safety, protection, or physical or emotional
well-being of the minor if the minor were returned home, and there are no reasonable



                                             15
means by which the minor’s physical health can be protected without removing the
minor. . . .”
       “The parent need not be dangerous and the child need not have been actually
harmed before removal is appropriate. (In re A.S. (2011) 202 Cal.App.4th 237, 247.) We
review the court’s dispositional order for substantial evidence. (In re Kristin H. [(1996)
46 Cal.App.4th 1635,] 1654.)” (In re R.V. Jr., supra, 208 Cal.App.4th at p. 849.)
       It is clear that Mother and Father were either in complete denial about their
children’s physical and emotional problems or unwilling to get them help. They proved
themselves to be unreliable in assessing their family situation. They denied any
wrongdoing and thus faced an uphill battle in learning appropriate parenting techniques.
The home they maintained contained many objects which caused a danger to the children.
The death of a child clearly exacerbated the challenges faced by the children. There was
ample evidence to support the removal order.
3. Section 361.2 instead of section 361, subdivision (c)
       Father contends that since he was not the custodial parent of J.G.-1 and J.G.-2, the
court failed to address the provisions of section 361.2, and incorrectly made findings as
required by section 361, subdivision (c)(1).
       Section 361.2 provides in pertinent part that “When a court orders removal of a
child pursuant to Section 361, the court shall first determine whether there is a parent of
the child, with whom the child was not residing at the time that the events or conditions
arose that brought the child within the provisions of Section 300, who desires to assume
custody of the child. If that parent requests custody, the court shall place the child with
the parent unless it finds that placement with that parent would be detrimental to the
safety, protection, or physical or emotional well-being of the child. . . .”
       At the commencement of the case both Mother and Father indicated that they lived
on 5th Street in Lancaster. No other address was on file for Father during the pendency
of the case. At the jurisdictional/disposition hearing, Mother testified that Father came to
her house only to babysit the children while she worked nights and that he lived with his
mother. She did admit that she was still in a relationship with him and that he did not

                                               16
immediately return to his mother’s home once she returned from work. But Amanda had
told the social worker in November 2011 that Father lives in the home and he was there
every day and night. Father testified that the reason he was not living with Mother was
“we’re not married yet, and I guess we got to get married first before I could get added on
to Section 8.” He admitted that he was romantically involved with Mother. But
continued to maintain that his home was not with Mother and that he was “bouncing
between” his sister’s, aunt’s, and friend’s homes.
       The dependency court determined that Mother and Father were not credible. Their
testimony about their living situation was, at best, equivocal. No other address was given
for Father. He admitted caring for the children daily. We conclude that the dependency
court did not err in considering Father to be a custodial parent.


                                       DISPOSITION


       The jurisdictional/dispositional orders made on March 22, 2012, are affirmed.




                                                                             WOODS, J.


We concur:




              PERLUSS, P. J.




              ZELON, J.

                                             17